*1203ON PETITION FOR REHEARING WITH SUGGESTION FOR REHEARING IN BANC
Appellees have filed a petition for rehearing with suggestion for rehearing in banc and appellants filed an answer to the petition. A member of the Court requested a poll on the suggestion for rehearing in banc, and a majority of the judges voted to deny rehearing in banc. Judges WIDENER, PHILLIPS and MURNAGHAN voted to rehear the case in banc and Judge PHILLIPS wrote the attached dissent. Judges RUSSELL, HALL, WILKINSON, WILKINS, NIEMEYER, HAMILTON, LUTTIG and WILLIAMS voted against rehearing in banc. Chief Judge ERVIN disqualified himself from participation.
The original judicial panel voted to deny the petition for rehearing.
The Court denies the petition for rehearing with suggestion for rehearing in banc.
Entered at the direction of Judge WILKINS for a panel consisting of Judge RUSSELL, Judge WILKINS and Judge GLEN M. WILLIAMS, Senior United States District Judge, sitting by designation.